IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2016-CP-01539-COA

BRENT RYAN                                                                 APPELLANT

v.


LOWNDES COUNTY ADULT DETENTION                                             APPELLEES
CENTER, SHERIFF MIKE ARLEDGE, CHIEF
DEPUTY MARK MILEY, CAPTAIN RICK
JONES, CAPTAIN RYAN RICKERT, LT. BARRY
STANFORD, SGT. ERIC GIRANDERSON, SGT.
SUAMEKA CUNNINGHAM, OFFICER MONICA
TATE, OFFICER DAVID TATE, R-3 CANDY
DAVIS AND R-2 KAREN STANFORD, ANY
UNNAMED INDIVIDUALS OR THEIR
SUCCESSORS IN OFFICE IN THEIR OFFICIAL
CAPACITY

DATE OF JUDGMENT:                        11/29/2016
TRIAL JUDGE:                             HON. LEE J. HOWARD
COURT FROM WHICH APPEALED:               LOWNDES COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                  BRENT RYAN (PRO SE)
ATTORNEYS FOR APPELLEES:                 DANIEL JUDSON GRIFFITH
                                         MARY MCKAY LASKER
                                         CHRISTOPHER NICKLAUS BAILEY
NATURE OF THE CASE:                      CIVIL - STATE BOARDS AND AGENCIES
DISPOSITION:                             AFFIRMED - 05/22/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE IRVING, P.J., BARNES AND WILSON, JJ.

      IRVING, P.J., FOR THE COURT:

¶1.   Brent Ryan appeals the dismissal, without prejudice, of his “Petition for Judicial

Review on Administrative Remedies” by the Lowndes County Circuit Court for failure to

execute service of process within 120 days. Finding no error, we affirm.
                                          FACTS

¶2.    On August 15, 2014, Ryan was arrested and indicted on one count of felony fleeing

and one count of aggravated domestic assault. At trial, Ryan was convicted and sentenced

as a habitual offender to serve twenty-five years in the custody of the Mississippi Department

of Corrections. Apparently, Ryan was incarcerated in the Lowndes County Adult Detention

Center (LCADC). On January 27, 2016, Ryan, acting pro se, filed his “Petition for Judicial

Review on Administrative Remedies,” in which he alleged that the LCADC “[did] not have

an established procedure for collateral review of grievances in accordance with state statutes

§ 47-5-801 through § 47-5-807.” Ryan maintains that his constitutional rights to due process,

equal protection, and his right to counsel were violated while he was detained at the LCADC.

On November 30, 2016, the Circuit Court of Lowndes County dismissed Ryan’s petition

without prejudice on the basis that he had failed to execute service of process within 120

days from the filing of his complaint. Ryan now appeals.1

                                       DISCUSSION

¶3.    “Service of process is simply the physical means by which personal jurisdiction is

asserted.” Tucker v. Williams, 7 So. 3d 961, 964 (¶9) (Miss. Ct. App. 2009). “Without

proper service of process or the entry of an appearance, a trial court does not have

jurisdiction over the person.” Id.

¶4.    Rule 4(h) of the Mississippi Rules of Civil Procedure provides:

       If a service of the summons and complaint is not made upon a defendant

       1
        Ryan’s “Intent to Appeal” was file-stamped as received on January 1, 2017. We
deem it timely due to the holidays.

                                              2
       within 120 days after the filing of the complaint and the party on whose behalf
       such service was required cannot show good cause why such service was not
       made within that period, the action shall be dismissed as to that defendant
       without prejudice upon the court’s own initiative with notice to such party or
       upon motion.

M.R.C.P. 4(h) (emphasis added). “The plaintiff bears the burden to demonstrate good cause

for a failure to serve process in a timely manner.” Copiah Cty. Sch. Dist. v. Buckner, 61 So.
3d 162, 166 (¶14) (Miss. 2011). “To establish ‘good cause’ the plaintiff must demonstrate

at least as much as would be required to show excusable neglect, ‘as to which simple

inadvertence or mistake of counsel or ignorance of the rules usually does not suffice.’” Id.

¶5.    “A trial court’s finding of fact on the existence of good cause for the delay in service

of process has been deemed a discretionary ruling and entitled to deferential review.” Collins

v. Westbrook, 184 So. 3d 922, 929 (¶16) (Miss. 2016) (internal quotation mark omitted).

“When reviewing fact-based findings, [an appellate court] examines whether the trial court

abused its discretion and whether there was substantial evidence supporting the

determination.” Id. (internal quotation mark omitted).

¶6.    First, we note that Ryan has failed to present any argument demonstrating why the

trial court erred in dismissing his lawsuit for failing to effect service on the appellees. His

only argument is that “he did indeed notify all interested parties of the petition, gave a true

and correct copy of such, and wrote letters requesting an answer.” However, such acts do

not comply with Rule 4 of the Mississippi Rules of Civil Procedure. The docket does not

reflect that Ryan ever properly served process, or that he even attempted to do so. Ryan

attached as an exhibit to his appellate brief a letter from the attorneys representing the “Board



                                               3
of Supervisors,” informing Ryan that the board was never served with process on any lawsuit

filed by Ryan. Ryan did not show good cause in the trial court for his failure to serve process

and has not presented any here. Thus, we affirm the dismissal of his petition without

prejudice.

¶7.    AFFIRMED.

    LEE, C.J., GRIFFIS, P.J., BARNES, CARLTON, FAIR, WILSON,
GREENLEE, WESTBROOKS AND TINDELL, JJ., CONCUR.




                                              4